 352DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBrightview Care Center,Inc.andWarehouse, MailOrder,Office,Technical,and Professional Em-ployees Union,Local 743,affiliated with Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpersof America, AFL-CIO, Petitioner.Case 13-RC-17315January 17, 1989DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND HIGGINSThe National Labor Relations Board, by a three-member panel, has considered the objections to anelection held May 21, 1988, and the Regional Di-rector's report recommending disposition of them.The election was conducted pursuant to a Stipulat-ed Election Agreement. The tally of ballots shows44 for and 9 against the Petitioner, with no chal-lenged ballots.The Board has reviewed the record in light ofthe exceptions and brief, and adopts the RegionalDirector's findings and recommendations.' In rec-ommending that Objection 1 be overruled, the Re-gionalDirector found that there was no evidencethat the Petitioner was responsible for certain anti-Semitic remarks2 allegedly made during the cam-paign. Thus he found no evidence that the individ-uals who allegedly made these remarks were agentsof the Petitioner or even supporters of the Petition-er. In addition, he found that there was no evi-dence that the Petitioner engaged in an anti-Semiticcampaign, or that the remarks arose only after theorganizing campaign began, or that the anti-Semiticremarks permeated the campaign.The Employer contends that the Regional Direc-tor's recommendation rests on misconceptions oflaw. The Employer argues that this case should notturn on whether the Petitioner was responsible forthe alleged anti-Semitic remarks, but on a showingthat the remarks "destroyed the atomsphere neces-sary to the exercise of free choice in the represen-tation election." In support of its contention thatthe alleged remarks require that the election be setaside, the Employer relies onSewellMfg.Co., 138NLRB 66 (1962);NLRB v. Silverman's Men's Wear,Inc.,656 F.2d 53 (3d. Cir. 1981);NLRB v. TriplexMfg.Co.,701 F.2d 703 (7th Cir. 1983);NLRB v.Eurodrive, Inc.,724 F.2d 556 (6th Cir. 1984); andM'In the absence of exceptions, we adopt the Regional Director's rec-ommendation that Objections 2, 3, and 4 be overruled.2 The alleged inflammatory remarks were that "the owners would notgive us raises because they were Jews and cheap," that "we might aswell get a union because the owners are cheap and maybe the union willgive us money," that "the Employer is going to buy the election off,"and that "maybe Hitler did the right thing."& M Supermarkets v. NLRB,818 F.2d 1567 (11thCir. 1987).We find that these cases do not controlthe instant case.At the outset, we note that the inflammatory ap-peals to prejudice were clearly attributed to theemployer inSewelland to a union official in bothSilverman'sandEurodrive.InM & M Supermarkets,the objectionable remarks were made by an identi-fiable,outspoken advocate and supporter of theunion (see fn. 4, infra). InTriplexMfg. Co.,the re-marks were made by a Catholic priest during aunion meeting held at the priest's church. There,the Seventh Circuit specifically relied on evidencethat the union not only failed to repudiate thepriest's remarks, but also continued to hold meet-ings in his church, thereby suggesting that it ap-proved his participation in the union's campaign.Thus, none of these five cases relied on by theEmployer involved remarks by unidentified em-ployees, who possibly included employees opposedto union representation, as is the case here. Thatnone of the alleged prejudicial remarks were attrib-uted to the Petitioner or an agent of the Petitioneris significant in evaluating the impact of these re-marks on the election here.InBeatriceGrocery Products,287NLRB 302(1987), the Board reiterated a long-adhered-to dis-tinction made inSewell:InSewellMfg. Co.,138 NLRB 66 (1962) theBoard held that it would set aside electionswhen a party embarks on a campaign whichseeks to overstress and exacerbate racial feel-ings by irrelevant, inflammatory appeals. 138NLRB at72.Sewellitself involved a party'ssustained course of conduct, deliberate andcalculated in intensity, to appeal to racial prej-udice. The Board inSewelldistinguished suchconduct from isolated, casual, prejudicial re-marks. The Board has adhered to this distinc-tion.Applying this distinction here, we find that theprejudiced remarks were isolated remarks made byunidentified employees, apparently in the course ofcasual conversations among employees.3 As morefully described in the Regional Director's report,such comments also were being made even beforetheunion organizing began.One witness "be-lieved" both union and, nonunion supporters mades There is no evidence indicating that the Petitioner knew about theseremarks or condoned them. Indeed, according to the Employer's brief,the Employer was "unaware of these statements, [and] was unable to re-spond to them prior to the election." The Employer has not explainedhow the Board could find that the racial issue was systematically injectedinto the campaign or that the remarks were sustained, deliberate, and cal-culated in intensity, where there is no evidence that either party knewabout them prior to the election.292 NLRB No. 46 BRIGHTVIEW CARE CENTERthe remarks The only other witness presented tothe Regional Director did not "specify or indicatethat they were union supporters, but they soundedas if they were for theunion" This evidence, evenif credited in full, does not rise to the level of a"sustained inflammatory appeal" or a systematic at-tempt to inject religious issues into the campaign 4We find that the Employer has failed to meet itsinitial burden of demonstrating a prima facie casefor setting aside the electionIn sum, while the alleged remarks are reprehensible,we find that they do not constitute the kind ofgratuitous campaign appeal to prejudice proscribedinSewelland its progeny Accordingly we adoptthe Regional Director's recommendation that a cer-tification of representative be issued4 This same distinction was applicableinM & M Supermarketswherethe prejudicial remarks were made by a single identifiable union supporterCERTIFICATION OFREPRESENTATIVE353IT IS CERTIFIED that a majority of the valid bal-lotshave been cast for Warehouse, Mail Order,Office,Technical,andProfessionalEmployeesUnion,Local 743, affiliatedwithInternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, AFL-CIO and that itis the exclusive collectivebargainingrepresentativeof the employees in the following appropriate unitAll full-time and regular part time nonprofes-sionalemployees, includingNursesAides,Housekeeping Cooks, Orderlies, Laundry, Dietary,Activity Aides and Maintenance employees employed at the Employer's facility currently located at 4538 North Beacon, Chicago,Illinois,but excluding professional employees,registerednurses, licensed practical nurses,business office clerical employees, guards andsupervisors as defined by the Act